Weiss, P. J.
Appeals from an order and amended order of the Family Court of Clinton County (Lewis, J.), entered November 22, 1991 and November 26, 1991 which, inter alia, in a proceeding pursuant to Family Court Act article 10, denied respondent Dennis NN. visitation with the children of Dennis NN. and respondent Panayota 00.
Respondents Dennis NN. and Panayota 00. (hereinafter respondents) both appeal from the order of Family Court directing that Dennis have no contact with the parties’ natural children who were in the custody of Panayota. Respondents contend that the record fails to factually support that determination which lacks a judicial finding that Dennis as the father posed any risk of harm to the children. Respondents argue that Family Court improperly considered the parents’ morals and lifestyle.
There has been no finding based upon admissible evidence that visitation with the natural father would present a risk to the children (see, Matter of Beverly SS., 132 AD2d 825, 826; see also, Matter of Rodolfo ”CC” v Susan "CC”, 37 AD2d 657); accordingly, this Court is left without a finding of essential facts upon which visitation was terminated, thus precluding our effective appellate review (see, Matter of Young v Hasselman, 188 AD2d 891, 892; Giorando v Giorando, 93 AD2d 310, 312). Ordinarily the matter would be remitted for a hearing and proper findings (see, Matter of Kyesha A., 176 AD2d 381, 382); however, because the order expired after one year and has not been extended, further appellate proceedings have been rendered moot.
Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.